Citation Nr: 1600626	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  02-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for Meniere's disease with hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In July 2005, the Board, in part, found that new and material evidence had not been received to reopen the claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2007, the Court granted a Joint Motion for Remand, vacating the July 2005 decision for that issue and remanding the case for compliance with the terms of the Joint Motion for Remand.  The Board remanded the issue in June 2007 and September 2009.  In May 2012 the Board again denied the claim to reopen.  

The Veteran appealed the May 2012 decision to the Court.  In November 2013, the Court issued a Memorandum Decision, vacating the May 2012 decision for that issue and remanding the case for compliance with the terms of the Memorandum Decision.  

In May 2014, the Board found that new and material evidence had been received.  The claim was therefore reopened.  Thereafter, the claim was remanded for further development.  The case has been returned to the Board for appellate review.

In January 2005, the Veteran testified at a video conference hearing before a Veterans Law Judge who has since retired.  Accordingly, in November 2015, the Veteran and her attorney were offered the opportunity to have another hearing before a different Veterans Law Judge.  The Veteran was advised that if she did not respond within 30 days, the Board would assume that she does not want another hearing and proceed accordingly.  As of this date, there has been no response from the Veteran or her attorney; therefore, the Board finds there is no hearing request pending at this time.  

This appeal was processed using Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The May 2014 remand directed the RO to obtain copies of all relevant VA treatment records from the Cheyenne VA Medical Center dated from April 2012 to the present, to schedule a VA examination to address the nature, extent, and etiology of the Veteran's Meniere's disease with hearing loss and tinnitus.  The examiner was to then provide a VA medical opinion addressing the etiology of the disorder.  A review of the record does not indicate such actions were completed.

Specifically, the record does not reflect that an attempt was made to obtain the requested VA treatment records.  The most recent VA treatment record in the file, located in VBMS, is still dated April 2012 from the Cheyenne VA Medical Center.  

Next, the Veteran received notification from the RO in May 2014 that a request was made to the VA medical facility nearest to her to perform a disability evaluation in connection with her claim, and a May 2014 Compensation and Pension Examination Exam Inquiry report reflects open requests for a Disability Benefits Questionnaire examination for ear conditions and Medical Opinion.  Nevertheless, only a June 2014 VA Medical Opinion was provided and associated with the record.  

"[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the May 2014 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from the Cheyenne VA Medical Center dated since April 2012.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, schedule the Veteran for a VA examination to address the nature, extent, and etiology of Meniere's disease with hearing loss and tinnitus from the June 2014 VA physician or an equally suitable qualified physician.  Any medically indicated special tests should be accomplished.

The physician must address whether it is at least as likely as not that there was a permanent increase in severity of the Veteran's Meniere's disease with hearing loss and tinnitus during her active duty service that was beyond the natural progression of that preexisting disease?  A detailed rationale should be furnished for any opinion provided.

3.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  When the development requested has been completed, the issue on appeal should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


